Order affirmed, with ten dollars costs and disbursements. There is no reason why plaintiffs should not bring the action to trial on the merits, -as suggested by the justice at Special Term. It could have been tried and decided at the June Special Term prior to the hearing and decision of this appeal, had the appellants so desired, and it may be tried during July, August or September in Special Term, Part II, under the assignment of terms made by this court for 1920, if the plaintiffs desire to try it. Jenks, P. J., Rich, Putnam, Blaekmar and Kelly, JJ., concur.